DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed November 10, 2022 has been entered.  Claims 1, 3-11, 16-20 remain pending in the application.  Claims 2 and 12-15 are cancelled.  Applicant’s amendments to the specification have overcome the objection to the disclosure previously set forth in the Non-Final Office Action mailed August 10, 2022.
Election/Restrictions
In a response to an Election/Restriction Requirement dated May 17, 2022, the applicant timely elected Invention 1 of Claims 1-11 and 16-20, drawn to the product of a sunshade.  Claims 12-15 were withdrawn from further consideration pursuant to 37CFR 1.142(b), as being drawn to a nonelected Invention II, a process of manufacturing a sunshade.  The inventions are distinct from each other.
The Amendment filed November 10, 2022 officially cancelled the withdrawn claims 12-15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1, 3-4, 8-9, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ten-Jet-Foel (US20170297419A1) in view of Van Boxtel (US20160257184A1) .
Regarding claims 1 and 16, Ten-Jet-Foel discloses a sunshade system (4; Fig. 2a-b) for use in a vehicle roof assembly (1/2; Fig. 1, Abstract), comprising:  a flexible sunscreen (5; Fig. 1, Paragraph 79) configured to open (Fig. 2b) or at least partly close (Fig. 2a) an opening (1a, 1b; Paragraph 78) below the vehicle roof assembly, having at least a main part (5; Figs. 2a, 2b) and two opposed, laterally placed, inwardly folded parts (25; Figs. 7a-7c, Paragraph 84), a leading edge and a trailing edge, the flexible sunscreen further comprising an intermediate part (5 just prior to the fold 25; Figs. 7a-7c or 5/11 just prior to the folds 25; Figs. 25-28) extending in between the main part and the inwardly folded parts and extending in a longitudinal direction, whereby each inwardly folded part is connected to the intermediate part by a fold (see Figs. 25-28), a winding shaft (6; Fig. 1, Paragraph 79) configured for winding and unwinding the flexible sunscreen at its trailing edge, an operating beam (Paragraph 84) attached to the leading edge (9; Fig. 1, Paragraph 79) of the flexible sunscreen, and two opposed longitudinal guides (12; Figs. 2a-b, Paragraph 80) configured to retain therein in a transverse direction and slidably guiding therein in a longitudinal direction, the adjacent inwardly folded parts and at least a part of the corresponding intermediate part of the flexible sunscreen, said guides being provided with locking members (18/19; Fig. 24b or 124; Figs. 34-40; Paragraph 119) and with guide chambers (17; Fig. 24b or 117; Figs. 34-40) configured to engage the inwardly folded part of the flexible sunscreen to prevent said inwardly folded parts from moving out of the longitudinal guides when the flexible sunscreen is at least partly unwound (paragraph 106).
However, Ten-Jet-Foel is silent to a first compressed part extending in a longitudinal direction and comprising at least material of the main part and that has undergone a compression treatment such that a thickness of the first compressed part of each intermediate part is generally smaller than a thickness of an adjacent portion of the main part.
In claims 1 and 16, Van Boxtel teaches a flexible sunscreen (4 (4'+18); Figs. 1 and 3a) wherein each intermediate part (4"; Fig. 3a) includes a first compressed part (thinner than the 4'+18) extending in a longitudinal direction and comprising at least material of the main part (19 is part of the 4'+ 18 and the intermediate part 4") that has undergone a compression treatment (19 located at the top and both of 4’+18 and ends of 19 compressed together to create the intermediate part; Fig. 3a), a thickness of the of the first compressed part of each intermediate part is generally smaller than a thickness of an adjacent portion of the main part (Fig 3a shows that the main part 4'+18 is thicker than the intermediate part 4").
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the sunshade system of Ten-Jet-Foel by adding a first compressed part extending in a longitudinal direction and comprising at least material of the main part and that has undergone a compression treatment as taught Van Boxtel.  Doing so, allows for a  flexible sunscreen to have buckle resistance at its ends during sliding (Paragraphs 2, 4-5 and 27).
Regarding claim 3, Ten-Jet-Foel in view of Van Boxtel discloses the sunshade system according to claim 1, wherein each intermediate part (4"; Fig. 3a), the corresponding inwardly folded part (4”; Fig. 3a) and the corresponding fold (13; Fig. 3a, Paragraph 25), are formed by a lateral edge of the main part (19 is part of the 4'+ 18 and the intermediate part 4").
Regarding claims 4 and 18, Ten-Jet-Foel in view of Van Boxtel discloses the sunshade system according to claim 1, wherein the folded parts (4”; Fig. 3a), the folds (13; Fig. 3a) and a part of the intermediate part (4”) is formed by a separate strip shaped part (19; Fig. 3a).
Regarding claim 8, Ten-Jet-Foel in view of Van Boxtel discloses the sunshade system according to claim 1, wherein Van Boxtel teaches thickness ranges (Figs. 3a-5).  In this case, the first compressed part having a thickness in a range of 0.3 to 1.75 mm is an obvious expedient in that the applicant is basing  his design on resiliency of material.
Regarding claim 9, Ten-Jet-Foel in view of Van Boxtel discloses the sunshade system according to claim 1, wherein Van Boxtel teaches thickness ranges (Figs. 3a-5), but does not specify a number as far as lateral width.  In this case, the lateral width of the first compressed part lies in the range of 4 to 30 mm is an obvious expedient in that the applicant is basing his design on the resiliency of the material.
Regarding claim 17, Ten-Jet-Foel in view of Van Boxtel discloses the sunshade system according to claim 16, wherein the thickness of the first compressed part of each intermediate part (4”; Fig. 3a) is generally smaller than a thickness of an adjacent portion of the main part (Fig 3a shows that the main part 4'+18 is thicker than the intermediate part 4").

Response to Arguments
Applicant's arguments filed November 10, 2022 have been fully considered but they are not persuasive.  The applicant discusses (Remarks section, Page 9) that it is not obvious to modify the sunshade system of Ten-Jet-Foel in a manner taught by Kring.  Examiner disagrees whether the product is a headliner or a sunshade, it would be obvious for one ordinarily skilled in the art to modify a soft trim vehicle structure such as a headliner or sunshade wherein the edges of the main part are compressed and folded so that the material in the first compressed part (intermediate part) has a thickness smaller than a thickness of the same material in the main part.

    PNG
    media_image1.png
    517
    671
    media_image1.png
    Greyscale

Figure A (from Kring, Figs. 7A-7B)
For the Amendment filed November 10, 2022, Ten-Jet-Foel in view of Van Boxtel discloses revised claims 1 and 16 a flexible sunscreen (4 (4'+18); Figs. 1 and 3a) wherein each intermediate part (4"; Fig. 3a) includes a first compressed part (thinner than the 4'+18) extending in a longitudinal direction and comprising at least material of the main part (19 is part of the 4'+ 18 and the intermediate part 4") that has undergone a compression treatment (19 located at the top and both of 4’+18 and ends of 19 compressed together to create the intermediate part; Fig. 3a), a thickness of the of the first compressed part of each intermediate part is generally smaller than a thickness of an adjacent portion of the main part (Fig 3a shows that the main part 4'+18 is thicker than the intermediate part 4").  It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the sunshade system of Ten-Jet-Foel by adding a first compressed part extending in a longitudinal direction and comprising at least material of the main part and that has undergone a compression treatment as taught Van Boxtel.  Doing so, allows for a  flexible sunscreen to have buckle resistance at its ends during sliding (Paragraphs 2, 4-5 and 27).
In this case, to satisfy the argument stated by the applicant as to function (middle of Page 9 in the remarks section), for independent claims 1 and 16, Van Boxtel (sunscreen) replaces the prior art of Kring (headliner) as a final action and represents the two functions of improving the sliding properties of the intermediate parts of the sunscreen and connecting two parts together.

Allowable Subject Matter
Claims 5-7, 10-11, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to the dependent claims listed above, prior art of record does not teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:
Claim 5 and 19:  the first compressed part includes a first layer formed by the material of the main part of the sunscreen and a second layer formed by a portion of the strip shaped part.
Claims 6-7 and 10 depend from claim 5 and therefore are also objected to.
Claim 20 depends from claim 19 and therefore is also objected to.
Claim 11:  wherein the intermediate part comprises a second compressed part adjacent to and outwardly of the first compressed part, wherein a thickness of the second compressed part is smaller than the thickness of the first compressed part.

Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612